DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-18 and 20-21 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-18 and 20-21 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
WO 2008147681 A2 (“Arlton”) discloses a system for a launching operation of an unmanned aerial vehicle (UAV) and a recovery operation of an unmanned aerial vehicle (UAV) comprises a magazine configured to store a UAV and a robotic assembly configured to interact with the magazine, to connect to the UAV and position the UAV relative to the magazine during the launching operation and the recovery operation. In an illustrative embodiment, the robotic assembly includes a multi-axis robotic arm and a controller in communication with and configured to control the multi-axis robotic arm to position the UAV relative to the magazine during the launching operation and the recovery operation. In another illustrative embodiment, the system comprises a power supply configured to charge a battery onboard the UAV.
US 20190166752 A1 (“Sidoti”) teaches a method for recommending corrective action during aerial application. An unmanned aerial vehicle is navigated to a geolocation where an aerial application task is currently carried out. First sensor data is received from the unmanned aerial vehicle that characterize a quality of the aerial application task. Measures to be carried out to increase the quality of the aerial application task are determined based on the first sensor data. The measures are outputted while the aerial application task is ongoing so that the aerial application task can be adapted while the aerial application task occurs.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1-14, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“a processor configured 
to execute the decision model based on the task assignment, the location-specific risk data, the map data, and the location data and 
to generate an output indicating dispatch coordinates, the dispatch coordinates identifying a dispatch location from which to dispatch one or more unmanned vehicles of the plurality of unmanned vehicles to perform a task indicated by the task assignment”.

Regarding Claim(s) 15-18 and 20-21, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“generating an output indicating dispatch coordinates, the dispatch coordinates identifying a dispatch location from which to dispatch, from the mobile hub device, one or more unmanned vehicles to perform a task of the task assignment; and
moving the mobile hub device to within a threshold distance of the dispatch location”.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax